Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15th March 2021, 3rd March 2022 and 15th March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 23 of U.S. Patent No. 10,986,614 B2 (“the parent patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims reflect as a continuation of the parent patent claims.	Current application independent claim 1 (similarly claims 20 and 21) is essentially the same as the parent patent independent claim 1 (similarly claims 13, 14 and 15).
Current application independent claim 14 (similarly claims 22, 23, 24 and 25) is essentially the same as the parent patent independent claim 16 (similarly claims 21, 22 and 23).
Current application dependent claims 2 – 13 are essentially the same as the parent patent dependent claims 2 – 12 except for sequence / order presented. 	Current application dependent claims 15 – 19 are essentially the same as the parent patent dependent claims 17 – 20 except for sequence / order presented. 	There are no essential difference between the current application claims and the parent patent application claims.
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8 and 10 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over R4-162098 (“NB-IoT guard band operation for small LTE bandwidth,” hereinafter R4) in view of R1-165172 (“Forward compatibility related to mMTC and URLLC,” hereinafter R1) – both R4 and R1 are listed on the Information Disclosure Statement on 15th March 2021 as submitted by the Applicant.
Claim 1. R4 shows an apparatus (pg. 3: radio) comprising:  	at least one memory comprising computer program code (radio must have memory);  	at least one processor (radio must have processing means); wherein  	the at least one memory and the computer program code are configured, with the at least one processor (fig. 1), to cause the apparatus at least to:  	shift a frequency of a downlink 3GPP technology channel by a pre-determined amount (pg. 2 and fig. 2: guard), wherein the shift causes a duplex distance between the downlink 3GPP technology channel and an uplink 3GPP technology channel to change (pg. 2 and fig. 2: shifting the downlink LTE carrier in one direction by a multiple of 100 kHz; pg. 3: shifting with 100 kHz… reduce one side… increase the other side…).R4 does not expressly describe features of: 	blank[ing] at least one overlapping radio resource in at least one of the uplink 3GPP technology channel or a uplink narrowband internet of things channel, wherein  	the uplink narrowband internet of things channel and the uplink 3GPP technology channel at least partially overlap; and  	receiv[e][ing] data on the uplink narrowband internet of things channel and an additional uplink narrowband internet of things channel at a network entity from a user equipment.R1 teaches features of:  	blanking at least one overlapping radio resource in at least one of the uplink 3GPP technology channel or a uplink narrowband internet of things channel (pg. 4: enable blank time), wherein  	the uplink narrowband internet of things channel and the uplink 3GPP technology channel at least partially overlap (fig. 2: any signal not transmitted over relatively long period); and 	receiving data on the uplink narrowband internet of things channel and an additional uplink narrowband internet of things channel at a network entity from a user equipment (pgs. 3-4, sec. 4: NB-IoT).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught in R1 in the apparatus of R4 to improve feasibility of latency optimization.
For claims 20 and 21, please refer to claim 1.
Claim 14. R4 shows an apparatus (pg. 3: radio) comprising:  	at least one memory comprising computer program code (radio must have memory);  	at least one processor (radio must have processing means); wherein  	the at least one memory and the computer program code are configured, with the at least one processor (fig. 1), to cause the apparatus at least to:  	receive an indication through a downlink 3GPP technology channel of a shift in frequency in the downlink 3GPP technology channel by a pre-determined amount (pg. 2 and fig. 2: guard), wherein  	the shift causes a duplex distance between the downlink 3GPP technology channel and an uplink 3GPP technology channel to change (pg. 2 and fig. 2: shifting the downlink LTE carrier in one direction by a multiple of 100 kHz; pg. 3: shifting with 100 kHz… reduce one side… increase the other side…).R4 does not expressly describe features of: 	transmit[ting] from a user equipment to a network entity data on an uplink narrowband Internet of things channel and an additional uplink narrowband internet of things channel, wherein  	at least one overlapping radio resource in at least one of the uplink 3GPP technology channel or the uplink narrowband internet of things channel has been blanked, and wherein  	the uplink narrowband internet of things channel and the uplink 3GPP technology channel at least partially overlap.R1 teaches features of:	transmitting from a user equipment to a network entity data on an uplink narrowband Internet of things channel and an additional uplink narrowband internet of things channel (pgs. 3-4, sec. 4: NB-IoT), wherein 	at least one overlapping radio resource in at least one of the uplink 3GPP technology channel or the uplink narrowband internet of things channel has been blanked (pg. 4: enable blank time), and wherein 	 	the uplink narrowband internet of things channel and the uplink 3GPP technology channel at least partially overlap (fig. 2: any signal not transmitted over relatively long period).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught in R1 in the apparatus of R4 to improve feasibility of latency optimization.
For claims 22, 23, 24 and 25, please refer to claim 14.
---------- ---------- ----------
Claim 2. R4-R1 shows the apparatus according to claim 1, wherein the 3GPP technology channels are 5G technology channels (R4, pg. 2: LTE).
Claim 3. R4-R1 shows the apparatus according to claim 1, wherein at least one radio resource in the additional uplink narrowband internet of things channel compensates for the blanking of the at least one radio resource in the uplink narrowband internet of things channel (R1, pg. 4: blank time / NB-IoT).
Claim 4. R4-R1 shows the apparatus according to claim 1, wherein the additional uplink narrowband internet of things channel and the uplink narrowband internet of things channel are located on opposite sides of the 3GPP technology channel (R4 and pg. 3: one side and other side up; R1, pg. 4 and fig. 2: Maximum BW for new RAT).
Claim 5. R4-R1 shows the apparatus according to claim 1, wherein the at least partial overlap of the uplink narrowband internet of things channel and the uplink 3GPP technology channel comprises  	using a resource blanked out from the uplink 3GPP technology channel for the uplink narrowband internet of things channel (R1, fig. 2), or  	using a resource blanked out from the uplink narrowband internet of things channel for the uplink 3GPP technology channel (R1, NB-IoT).
Claim 6. R4-R1 shows the apparatus according to claim 1, wherein the at least partial overlap of the uplink narrowband internet of things channel and the uplink 3GPP technology channel occurs on a guard band of the uplink 3GPP technology channel (R4, pg. 2: shifting… guard band).
Claim 7. R4-R1 shows the apparatus according to claim 1, wherein the at least partial overlap of the uplink narrowband Internet of things channel and the uplink 3GPP technology channel occurs in-band of the uplink 3GPP technology channel (R4, fig. 3).
Claim 8. R4-R1 shows the apparatus according to claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to:  	place the uplink narrowband internet of things channel directly adjacent to the 3GPP technology uplink channel (R4, fig. 3: NB-IoT).
Claim 10. R4-R1 shows the apparatus according to claim 1, wherein the downlink 3GPP technology channel and the uplink 3GPP technology channel are channels are associated with a hosting 3GPP technology network (R4, LTE).
Claim 11. R4-R1 shows the apparatus according to claim 1, wherein the blanking of the at least one overlapping radio resource in the uplink 3GPP technology channel or the uplink narrowband internet of things channel is restricted to a predetermined number of resources (R4, pg. 3: NB-IoT).
Claim 12. R4-R1 shows the apparatus according to claim 1, wherein the frequency of the downlink 3GPP technology channel is shifted by an integer multiple of 100 kilohertz (R4, pg. 3: shifting 100 kHz).
Claim 13. R4-R1 shows the apparatus according to claim 1, wherein no leakage above a pre-determined regulatory limit outside the uplink 3GPP technology channel occurs (R4, pg. 3: different guard bands to prevent leakage).
---------- ---------- ----------
Claim 15. R4-R1 shows the apparatus according to claim 14, wherein the 3GPP technology channels are 5G technology channels (R4, pg. 2: LTE).
Claim 16. R4-R1 shows the apparatus according to claim 14, wherein at least one radio resource in the additional uplink narrowband internet of things channel compensates for the blanking of the at least one radio resource in the uplink narrowband internet of things channel (R1, pg. 4: blank time / NB-IoT).
Claim 17. R4-R1 shows the apparatus according to claim 14, wherein the additional uplink narrowband internet of things channel and the uplink narrowband internet of things channel are located on opposite sides of the 3GPP technology channel (R4 and pg. 3: one side and other side up; R1, pg. 4 and fig. 2: Maximum BW for new RAT).
Claim 18. R4-R1 shows the apparatus according to claim 14, wherein the at least partial overlap of the uplink narrowband internet of things channel and the uplink 3GPP technology channel occurs on a guard band of the uplink 3GPP technology channel (R4, pg. 2: shifting… guard band).
Claim 19. R4-R1 shows the apparatus according to claim 14, wherein the at least partial overlap of the uplink narrowband internet of things channel and the uplink 3GPP technology channel occurs in-band of the uplink 3GPP technology channel (R4, fig. 3).
---------- ---------- ----------
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over R4 in view of R1, applied to claim 1, and in further view of Häkkinen et al (US 2012/0039268 A1).
Claim 9. R4-R1 shows the apparatus according to claim 1; R4-R1 does not expressly describe wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to:  	blank the at least one overlapping radio resource in a physical uplink control channel.Häkkinen teaches feature of blank the at least one overlapping radio resource in a physical uplink control channel ([0125]: uplink interference coordination for overlapped carriers exploits a PUCCH blanking technique).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Häkkinen in the apparatus of R4-R1 to improve on maximizing usage of available spectrums.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        7th September 2022